Citation Nr: 1043460	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  98-10 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD) from April 30, 2003, to November 12, 2007.

2.  Entitlement to an increased disability rating for service-
connected PTSD, currently rated as 70 percent disabling, from 
November 13, 2007.  

3.  Entitlement to an increased disability rating for service-
connected chloracne, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 
1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in August 1997 and 
February 2004 by the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Houston, Texas and Waco, Texas, respectively.  
The Veteran's instant claims are now both under the jurisdiction 
of the RO in Waco, Texas.  

In pertinent part, the August 1997 rating decision continued a 
previously assigned 30 percent disability rating for the 
Veteran's service-connected skin disorder, then characterized as 
"acne vulgaris."  This skin disorder was recharacterized by the 
RO, based on a change in diagnosis, as "chloracne" in a January 
1999 rating decision; the 30 percent rating was continued.  In 
the February 2004 rating decision, service connection was granted 
for PTSD, and a 30 percent disability rating was assigned, 
effective from April 30, 2003; the Veteran thereafter perfected 
an appeal to the initial rating assigned.  In April 2009, the RO 
increased the evaluation assigned for the Veteran's service-
connected PTSD to 70 percent, effective from November 13, 2007.  
As the Veteran is in receipt of less than the maximum schedular 
rating for this disorder, the matter therefore remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


In a June 2006 decision, the Board denied the claim for an 
increased rating in excess of 30 percent for service-connected 
chloracne.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
an October 2008 memorandum decision, the Court set aside the 
Board's June 2006 decision and remanded the case to the Board for 
a discussion as to whether staged ratings were appropriate at any 
time during the appeal period in accordance with Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board thereafter, in 
October 2009, remanded the claim so that additional development 
of the evidence could be conducted.  It is also observed that the 
Board, in June 2006, remanded the claim then characterized as 
entitlement to a rating in excess of 30 percent for PTSD for 
additional development of the evidence.  

The Veteran provided testimony at hearings conducted before RO 
personnel at the RO in April 2005, and before the undersigned 
Veterans Law Judge in February 2006.  Transcripts of both 
hearings are of record.  

As noted in the INTRODUCION of the Board's June 2006 
decision/remand, the Veteran was noted to have previously raised 
the issue of entitlement to an earlier effective date for the 
establishment of service connection for PTSD.  It was added that 
the Veteran contended that this date should be effective from 
November 1984.  The Board at that time referred the issue to the 
RO for appropriate development.  It does not appear that this 
matter has been addressed by the RO.  Therefore, it is again 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Following the Board's June 2006 remand, the Veteran was afforded 
a VA psychiatric examination in November 2007 in connection with 
his claim for an increased rating for PTSD.  The Board observes 
that the VA licensed psychologist who conducted the November 2007 
examination issued a March 2009 addendum report, which 
essentially sought to clarify the previously-supplied diagnosis.  
Based on the November 2007 examination findings, the Veteran's 
disability rating was increased from 30 to 70 percent for PTSD, 
effective from November 13, 2007 (the date of the examination).  
Although the Board is not required to assist claimants by 
remanding a claim for another examination solely because of the 
passage of time since an otherwise adequate examination report 
was prepared unless the claimant asserts that the disability in 
question has undergone an increase in severity since the time of 
the examination, the Board notes that, in this case, by the time 
the development is done in association with this remand, the 
November 2007 examination indeed may have become too old for the 
Board to address the "current" degree of disability associated 
with the PTSD, should this case be returned from the Board on 
appeal after remand.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Moreover, depending on the nature of any 
additional medical evidence obtained on remand, another 
examination may be required by an examiner who will review that 
additional evidence.  Therefore, in light of these factors, the 
Board concludes that, in this case, an additional VA PTSD 
examination is needed to render a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

Review of the claims file shows that the most recent VA mental 
health treatment records on file are dated in December 2008.  It 
is important to note that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of that claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As 
this claim is being remanded anyway, all VA mental health 
treatment records dated since December 2008 should be associated 
with the claims file.  38 U.S.C. § 5103A (West 2002).


The Board also notes that a copy of the most recent supplemental 
statement of the case (SSOC) sent to the Veteran in March 2010 
was supplied to his representative, Texas Veterans Commission 
(TVC).  As part of a March 2010 letter, the VA "Remand & Rating 
Development Team" in Huntington, West Virginia notified the 
Veteran that before the AMC could recertify the case back to the 
Board his representative, TVC, needed to be afforded an 
opportunity to review the records and submit additional 
argument/evidence.  The letter informed the Veteran that his 
claims folder was being forwarded to the AMC for referral to TVC, 
and that when this was accomplished the claims folder would be 
returned to the AMC.  No recent correspondence from TVC appears 
to be of record.  In fact, review of the voluminous claims file 
shows that it appears that the last time TVC provided any 
argument concerning this case was in February 2006 (more than 
four years ago) when a representative joined the Veteran at a 
hearing conducted by the undersigned at the RO.  Therefore, in 
order to give the Veteran every consideration with respect to the 
present appeal and to ensure due process, it is the Board's 
opinion that further development of the case is necessary.

The Board also notes that the Veteran's daughter appears to have 
an appeal with VA pending concurrent with this appeal.  The 
daughter's appeal concerning entitlement to Dependents' 
Educational Assistance benefits under the provisions of 38 U.S.C. 
Chapter 35 is being adjudicated by the RO in Muskogee, Oklahoma.  
As this claim is being remanded, the Waco RO should contact the 
Muskogee RO and instruct them to associate with the Veteran's 
claims folder any evidence pertinent to the Veteran's increased 
rating claims for PTSD and chloracne that may have been placed in 
an education benefits temporary file during the course of this 
appeal.  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO (Waco) should contact the 
Muskogee RO and instruct them to associate 
with the Veteran's claims folder any 
evidence pertinent to the Veteran's 
increased rating claims for PTSD and 
chloracne that may have been placed in a 
temporary education file utilized for the 
Veteran's daughter's claim for VA education 
benefits which is under the jurisdiction of 
the Muskogee RO.

2.  The AMC/RO should obtain any VA mental 
health treatment records, dating from 
December 2008 to the present, and associate 
the records with the Veteran's claims file.

3.  Once the records requested above have 
been obtained, the AMC/RO should schedule 
the Veteran for a VA examination to 
ascertain the current severity and 
manifestations of his service-connected 
PTSD.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file and 
to comment on the current severity of the 
Veteran's service-connected disability.  
The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
service-connected PTSD under the applicable 
rating criteria.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  


Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), a copy of this 
REMAND and all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

4.  The Veteran is hereby notified that it 
is his responsibility to report for a 
scheduled VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the AMC/RO must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
indicated development deemed necessary, 
have been conducted and completed in full.  
If the response is deficient in any manner, 
the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  Thereafter, and following any other 
indicated development, the AMC/RO should 
readjudicate the appealed issues in light 
of all the evidence of record.  If the 
benefits sought on appeal in any respect 
remain denied, the Veteran and his 
representative should be provided a SSOC 
that includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond thereto.

The purpose of this REMAND is to ensure due process as well as to 
develop additional evidence.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
appellant until he is notified.  Thereafter, if indicated, the 
case should be returned to the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

